~ ··A~458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                            Page I of 1



                                       UNITED STATES DISTRJCT COURT
                                                  SOUTHERN DISTRICT OF CALIFORNIA

                         United States of America                          AMENDED JUDGMENT IN A CRIMINAL CASE
                                    v.                                              (For Offenses Committed On or After November I, 1987)



                          Lorenzo Sanchez-Juarez                                    Case Number: 3:19-mj-21179

                                                                                    Casey J Donovan                           ."
                                                                                                                              ......
                                                                                                                              -:
     REGISTRATION NO. 83741298                                                                          fl ED                  :
                                                                                                                                        ~
                                                                                                                               . .:::::::>
                                                                                                                                              c:
                                                                                                                                              J')
     THE DEFENDANT:                                                               MAR 0 8 2019         ...0
                                                                                                                                              ~

                                                                                                      ~
      IZJ ~eadedgcilty~corm«~~l~of_C~o~m~~-a-~_t~~~~~~~~~~~~~~~~~~~~~~                                 >
      D was found guilty to cormt(s)                                                              .
          after a plea of not guilty.                                                             DEPV_,     .-!:<
          Accordingly, the defendant is adjudged guilty of such count(s), which involve the following '.dffense
                                                                                                                                       ..
                                                                                                                                       :_A)     I
                                                                                                                                              '../)
     Title & Section                  Nature of Offense                                                               Count Numl}:sr(s)
                                                                                                                            51
     8:1325                           ILLEGAL ENTRY (Misdemeanor)                                                     1         >
      D The defendant has been found not guilty on count(s)                    ~~~~~~~~~~~~~~~~~~~-




      D Count(s)       ~~~~~~~~~~~~~~~~~~
                                                                                     dismissed on the motion of the United States.

                                                 IMPRISONMENT
            The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
     imprisoned for a term of:

                                   D TIME SERVED                                 ~---{q____ days
       ~  Assessment: $10 WAIVED ~ Fine: WAIVED
      IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
      the defendant's possession at the time of arrest upon their deportation or removal.
      D Court recommends defendant be deported/removed with relative,                            charged in case


          IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
     of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
     imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
     United States Attorney of any material change in the defendant's economic circumstances.

                                                                                  Thursday, March 7, 2019
                                                                                  Date of Imposition of Sentence


     Received
                   ~D~US~M~~~~~~~




     Clerk's Office Copy                                                                                                           3:19-mj-21179
